DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities.
The terms “the view” and “the display” are the first appearances of these terms in the chain of claims. If the current claim dependency is maintained, the definite articles “the” should be replaced by indefinite articles “a” instead. However, it appears the claim dependency from claim 22 may be unintentional, and that the claim should instead depend from claim 23. Either change would address the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 25-26, 28, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0234369 A1 (“Cai”).
Regarding claim 21, Cai teaches a system (Abstract; Fig. 1), comprising:
a non-head mounted user device configured to be coupled with a body part of a user's body other than the user's head and move with the body part of the user's body ([7], [29], [34]);
an inertial measurement device mechanically coupled to the non-head mounted user device and configured to measure movement of the non-head mounted user device as the non-head mounted user device moves with the user's body part as the user moves the non-head mounted user device to indicate a desired control action in relation to a vehicle control and as the user's body moves with a vehicle in which the user is riding ([7], [29]-[32]);
an additional inertial measurement device configured to move with the vehicle in which the user is riding without moving with the user's body part, wherein the additional inertial measurement device is configured to measure movement of the vehicle ([7], [29]-[32]); and
one or more processors ([52], [58], [60]) configured to:
receive inertial measurements from the inertial measurement device mechanically coupled to the non-head mounted user device ([7], [58], [60]);
receive inertial measurements from the additional inertial measurement device configured to measure movement of the vehicle ([7], [58], [60]); and

Regarding claim 22, Cai teaches wherein the non-head mounted user device is configured to couple with a user's hand or arm, and move with the user's hand or arm ([7], [34], [53]).
Regarding claim 25, Cai teaches wherein the additional inertial measurement device is included in a separate device separate from the non-head mounted user device, wherein the separate device is configured to be coupled with the vehicle ([29]).
Regarding claim 26, Cai teaches wherein the additional inertial measurement device is included in a multi-purpose portable electronic device carried by the user ([52], [57]).
Regarding claim 28, Cai teaches wherein the one or more processors are further configured to receive tracking data for determining a position of the non-head mounted user device, and wherein the relative movement of the non-head mounted user device relative to the reference frame of the movement of the vehicle is further determined based on the tracking data ([32], [60]).
Regarding claim 37, Cai teaches a method (Abstract; Fig. 1), comprising:
receiving inertial measurements from an inertial measurement device coupled to a non-head-mounted user device that is coupled with a part of a user's body other than the user's head ([7], [58], [60]), wherein the inertial measurement device is configured to 
receiving inertial measurements from an additional inertial measurement device configured to measure movement of the vehicle in which the user is riding ([7], [58], [60]), wherein the additional inertial measurement device is configured to move with the vehicle in which the user is riding without moving with the part of the user's body to which the inertial measurement device is coupled ([7], [29]-[32]); and
determining a relative movement of the part of the user's body relative to a reference frame of the movement of the vehicle, wherein the relative movement of the part of the user's body is determined based on differences between the inertial measurements received from the inertial measurement device and the inertial measurements received from the additional inertial measurement device (Abstract; [7], [29]).
Regarding claim 38, Cai teaches
receiving tracking data for determining a position of the inertial measurement device within the vehicle ([32],[60]); and
determining, based on the tracking data, a position of the inertial measurement device within the vehicle ([32],[60]),
wherein said determining a relative movement of the part of the user's body relative to a reference frame of the movement of the vehicle is determined further based on the position of the inertial measurement device within the vehicle ([32],[60]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0234369 A1 (“Cai”) as applied to claims 21 and 22, respectively, above, and further in view of US 2016/0200421 A1 (“Morrison”), US 2017/0148168 A1 (“Lindner”), and US 2015/0097864 A1 (“Alaniz”).
Regarding claim 23, Cai teaches that the system may comprise a display, but does not expressly teach teaches a display coupled with the non-head mounted user device, wherein the one or more processors are further configured to determine a view to be displayed in the display based on the determined relative movement of the non-head mounted user device. However, Morrison teaches a display coupled with the non-head mounted user device. The suggestion to modify the teaching of Cai by the teaching of Morrison is present as Cai teaches that the system may comprise a display, 
Regarding claim 24, Cai teaches that the system may comprise a display, but does not expressly teach wherein the one or more processors are further configured to: include, in a portion of a view to be displayed in the display, an image that corresponds with the movement of the vehicle, wherein the image that corresponds with the .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0234369 A1 (“Cai”) as applied to claim 21 above, and further in view of the obviousness of making parts integral.
Regarding claim 27, Cai teaches wherein the additional inertial measurement device is a component of the vehicle ([29]), but does not expressly teach wherein the additional inertial measurement device is a built-in component of the vehicle. However, making a component integral is generally considered to be obvious (MPEP 2144.04(V)(B)). Because Cai merely does not teach that the additional measurement device is built-in to the vehicle, doing so would have been obvious to one of ordinary skill in the art.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0234369 A1 (“Cai”) as applied to claim 28 above, and further in view of US 2014/0126771 A1 (“Ramanandan”).
Regarding claim 29, Cai does not expressly teach wherein the tracking data comprises one or more distances between the non-head mounted user device and a fixed reference point within the vehicle. However, Ramanandan teaches wherein tracking data comprises one or more distances between a user device and a fixed reference point ([28], [55]). The suggestion to apply the teaching of Ramanandan to the teaching of Cai is present as Cai teaches a portable device that provides tracking data in the coordinate system of the vehicle ([60]), and Ramanandan teaches a method of providing tracking data for a portable device. The motivation is to be able to combine the data between the two sensors. Thus, before the effective filing date of the current application, the combination of Cai and Ramanandan would have rendered obvious, to .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0234369 A1 (“Cai”) as applied to claim 21 above, and further in view of obviousness to try.
Regarding claim 30, Cai does not explicitly teach wherein the additional inertial measurement device is configured to measure movement of the vehicle at a frequency equal to or greater than a frequency at which the inertial measurement device measures movement of the user device as the user device moves with the user's body part and with the vehicle in which the user is riding. Cai does not specify the relative rates of measurement, but there must be some measurement rate, even if unspecified by the teaching. Therefore one of ordinary skill in the art faces the problem of setting the relative rates of measurement. As there are only three possibilities, less than, equal, or greater than, it would have been obvious for one of ordinary skill in the art to try equal or greater than. Therefore, it would have been obvious to one of ordinary skill in the art to try wherein the additional inertial measurement device is configured to measure movement of the vehicle at a frequency equal to or greater than a frequency at which the inertial measurement device measures movement of the user device as the user device moves with the user's body part and with the vehicle in which the user is riding.
Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0234369 A1 (“Cai”) in view of US 2014/0297006 A1 (“Sadhu”).
Regarding claim 31, Cai teaches a non-head mounted user device, comprising;

one or more processors ([52], [58], [60]) configured to:
receive inertial measurements from the inertial measurement device ([7], [58], [60]);
receive inertial measurements from an additional inertial measurement device configured to measure movement of the vehicle in which the user is riding ([7], [58], [60]), wherein the additional inertial measurement device is configured to move with the vehicle in which the user is riding without moving with the part of the user's body to which the non-head mounted user device is coupled ([7], [29]-[32]); and
determine relative movement of the non-head mounted user device relative to a reference frame of the movement of the vehicle, wherein the relative movement of the non-head mounted user device is determined based on differences between the inertial measurements received from the inertial measurement device and the inertial measurements received from the additional inertial measurement device (Abstract; [7], [29]).
Cai does not expressly teach a band configured to couple with a body part of a user other than the user's head. However, Sadhu teaches a band configured to couple with a body part of a user other than the user's head (Abstract). The suggestion to modify the teaching of Cai by the teaching of Sadhu is present as Cai teaches that the non head mounted user device may be wearable ([7], [28], [53]). The motivation is to secure the device to the user. Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Regarding claim 36, Cai further teaches wherein the non-head mounted user device is configured to couple with a hand, finger, or arm of the user, and move with the user's hand, finger, or arm ([7], [34], [53]).
Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0234369 A1 (“Cai”) in view of US 2014/0297006 A1 (“Sadhu”) as applied to claim 31 above, and further in view of US 2016/0200421 A1 (“Morrison”), US 2017/0148168 A1 (“Lindner”), and US 2015/0097864 A1 (“Alaniz”).
Regarding claim 32, Cai teaches that the system may comprise a display, but does not expressly teach teaches a display coupled with the non-head mounted user device, wherein the one or more processors are further configured to determine a view to be displayed in the display based on the determined relative movement of the non-head mounted user device. However, Morrison teaches a display coupled with the non-head mounted user device. The suggestion to modify the teaching of Cai by the teaching of Morrison is present as Cai teaches that the system may comprise a display, and Morrison teaches that a non-head mounted user input device analogous to the one taught by Cai may comprise a display in tablet form ([9], [12]). The motivation is to provide information to a user. Morrison does not teach wherein the one or more 
Regarding claim 33, Alaniz further teaches wherein the one or more processors are further configured to: include, in a portion of the view to be displayed in the display, an image that corresponds with the movement of the vehicle, wherein the image that corresponds with the movement of the vehicle is determined based, at least in part, on the received inertial measurements from the additional measurement device ([73]-[81], [86]-[94]). Although Alaniz’s teaching is in the context of a game, Lindner teaches using image sensors to provide a portable display view of vehicle surroundings indicating 
Regarding claim 34, Alaniz further teaches wherein the image that corresponds with the movement of the vehicle comprises a view of an environment through which the vehicle is travelling ([73]-[81], [86]-[94]). Lindner also teaches wherein the image that corresponds with the movement of the vehicle comprises a view of an environment through which the vehicle is travelling ([73]-[74]). The rationale for combination is explained above.
Regarding claim 35, Alaniz teaches wherein the image that corresponds with the movement of the vehicle appears to the user to move at a speed proportional to the speed of the vehicle ([73]-[81], [86]-[94]). Note that Lindner also teaches wherein the image that corresponds with the movement of the vehicle comprises a view of an environment through which the vehicle is travelling, including external objects ([73]-[77]) and this implies that the image that corresponds with the movement of the vehicle appears to the user to move at a speed proportional to the speed of the vehicle. The rationale for combination is explained above.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0234369 A1 (“Cai”) as applied to claim 37 above, and further in view of US 2002/0114493 A1 (“McNitt”).
Regarding claim 39, Cai does not teach prior to said determining, synchronizing, based on respective times of measurement, the inertial measurements from the inertial measurement device and the inertial measurements from the additional inertial measurement device. However, McNitt teaches prior to processing, synchronizing, based on respective times of measurement, the measurements from a first measurement device and the measurements from a second measurement device ([26]; Figs. 2, 4). The suggestion to modify the teaching of Cai by the teaching of McNitt is present because both teach processing measurement data signals from at least two sensors. The motivation is to provide accurate analysis by comparing data at the same time points. Thus, before the effective filing date of the current application, the combination of Cai and McNitt would have rendered obvious, to one of ordinary skill in the art, the limitation of prior to said determining, synchronizing, based on respective times of measurement, the inertial measurements from the inertial measurement device and the inertial measurements from the additional inertial measurement device.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0234369 A1 (“Cai”) as applied to claim 37 above, and further in view of US 2017/0050743 A1 (“Cole”).
Regarding claim 40, Cai does not expressly teach wherein said determining a relative movement of the part of the user's body is determined based on: a most this comprises the most recently received measurement); and a most recently received inertial measurement from the additional inertial measurement device (Fig. 1 at 108: this comprises the most recently received measurement)). The suggestion to modify the teaching of Cai by the teaching of Cole is present as both teach determining relative inertial measurements of a user device and a vehicle. The motivation is that this is a straightforward way of collecting and using the data. Thus, before the effective filing date of the current application, the combination of Cai and Cole would have rendered obvious, to one of ordinary skill in the art, the limitation wherein said determining a relative movement of the part of the user's body is determined based on: a most recently received inertial measurement from the inertial measurement device and a most recently received inertial measurement from the additional inertial measurement device.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Gene W Lee/Primary Examiner, Art Unit 2692